Citation Nr: 0022051	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  96-15 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Evaluation of postoperative recurrent dislocations of the 
left shoulder, currently evaluated as 20 percent disabling.

2.  Evaluation of bilateral flat feet, currently evaluated as 
10 percent disabling.

3.  Evaluation of histoplasmosis of the lungs, currently 
evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to 
December 1992.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1995 rating decision of the Seattle, 
Washington Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for a left 
shoulder disorder, bilateral pes planus, and histoplasmosis 
of both lungs and assigned noncompensable evaluation for each 
disability.  

In June 1997, the Board REMANDED the case to the RO for 
additional development.  In a March 2000 rating decision, the 
RO recharacterized the veteran's left shoulder disorder as 
postoperative recurrent dislocations of the left shoulder and 
assigned a 20 percent evaluation under Diagnostic Code 5202; 
increased the evaluation for bilateral flat feet (pes planus) 
to 10 percent; and continued the noncompensable evaluation 
for histoplasmosis of the lung.  The Board notes that the 
rating schedule pertaining to respiratory system was revised 
in October 1996 and Diagnostic Code 6806 was eliminated from 
the revised criteria.  The revised criteria provide for 
evaluation of mycotic lung diseases, including histoplasmosis 
(Diagnostic Code 6834), under the General Rating Formula for 
Mycotic Disease.  Accordingly, the RO has evaluated 
histoplasmosis of the lungs under Diagnostic Code 6834 after 
October 7, 1996. 

Preliminary review of the record does reveal that the RO 
expressly considered referral of the veteran's claims for 
evaluations for his left shoulder, bilateral flat feet, and 
histoplasmosis of the lungs to the VA Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999).  That regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  The veteran's left shoulder disorder is manifested by 
objective evidence of pain, some limitation of motion, and 
occasional painful crepitus.

2.  The veteran's bilateral flatfeet disability is manifested 
by complaints of pain on prolonged standing, increased 
lateral or valgus angulation of the Achilles tendon and mild 
Achilles tendon tightness on the right, and diminished 
plantar flexion and restricted internal and external rotation 
and eversion and inversion.

3.  The veteran's service-connected histoplasmosis is 
currently manifested by x-ray evidence of calcified 
granulomata in the hilar and mediastinal areas, but is 
otherwise, asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for postoperative dislocations of the left shoulder (minor) 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5201, 
5202, 5203 (1999). 

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral flatfeet have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5276 (1999).

3.  The criteria for a compensable evaluation for 
histoplasmosis have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.97, Diagnostic Code 6834 (1999); 
38 C.F.R. § 4.97, Diagnostic Code 6806 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims for higher 
evaluations are well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  Where the claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of an evaluation for the 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher evaluation and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 
225 (1995).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been requested by the VA or associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist, as mandated by of 38 U.S.C.A. 
§ 5107(a)(West 1991), has been satisfied.

The Board has considered the issue raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  With respect to 
this issue, the Board has continued the issues as evaluations 
of postoperative recurrent dislocations of the left shoulder, 
bilateral flatfeet, and histoplasmosis of the lung.  The 
veteran is not prejudiced by the naming of these issues.  The 
Board has not dismissed any issue and the law and regulations 
governing the evaluation of disabilities is the same 
regardless of how the issues have been phrased.  It also 
appears that the Court has not provided a substitute name for 
this type of issue.  In reaching the subsequent 
determination, the Board has considered whether staged 
ratings should be assigned.  Before the Board may execute a 
staged rating of the veteran's disability, it must be 
determined that there is no prejudice to the veteran to do so 
without remand to the RO for that purpose.  Bernard v. Brown, 
4 Vet. App. 384, 389 (1993).  As the regulations and rating 
criteria to be applied are the same, the Board finds no 
prejudice to the veteran in considering the issues as 
entitlement to higher evaluations on appeal from the initial 
grant of service connection.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1999).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

I.  Left shoulder

Service medical records reflect that the veteran was seen for 
recurrent dislocations of the left shoulder.  In January 
1990, the veteran underwent left shoulder reconstruction due 
to recurrent left shoulder dislocations/subluxation with a 
tear in the glenoid labrum.  At his September 1992 separation 
examination, it was noted that the veteran underwent left 
shoulder repair in January 1990.

At a June 1995 VA examination, the veteran reported left 
shoulder surgery during service.  On evaluation, the examiner 
noted that the veteran was right handed.  Range of motion of 
the left shoulder revealed flexion to 160 degrees, internal 
rotation to 60 degrees, external rotation to 70 degrees.  The 
examiner noted that the shoulder movements were restricted.  
There was slight wasting of the left deltoid and there was 
tenderness over the surgical area including the 
acromioclavicular joint.  X-ray evaluation of the left 
shoulder was normal.  The diagnoses included left shoulder 
residual showing restricted movements and local tenderness, 
probably degenerative changes.  In a September 1995 rating 
decision, the RO granted service connection for left shoulder 
disorder and assigned a noncompensable evaluation under 
Diagnostic Code 5203.

In an August 1997 VA examination, the veteran reported 
recurrent dislocations of his left shoulder since service, 
the last being in 1996.  On evaluation, unrestricted passive 
range of motion of both shoulders was noted.  The examiner 
noted that on posterior pressure on the humerus, there was no 
evidence of subluxation.  On range motion testing of the left 
shoulder, flexion was 145 degrees, abduction was 170 degrees, 
extension was 60 degrees, external rotation was 90 degrees, 
and internal rotation was 30 degrees.  There was excellent 
motor strength and muscle development in both shoulders.  The 
diagnoses included recurrent dislocations of the left 
shoulder following inservice surgery.  The examiner noted 
that no pain was noted on examination and there was no 
functional loss due to pain, weakness, excess fatigability, 
or incoordination.

At a September 1999 VA examination, the veteran's history of 
recurrent dislocations of the left shoulder with left 
shoulder surgery in service was noted.  The veteran reported 
one episode of subluxation of the left shoulder since 
discharge from service.  The veteran reported that his job 
required him to left and stack mail at different levels both 
above and below shoulder level and that he did not have any 
feelings of subluxation or dislocation performing this work, 
but that he did experience soreness and severe pain in the 
left shoulder.  The veteran reported that he took one 800-mg 
tablet of Motrin approximately 3 to 4 times per day for the 
pain.  On evaluation, there was full flexion of both 
shoulders, but discomfort was noted in the last 30 degrees of 
flexion (150 to 180 degrees) of the left shoulder.  Abduction 
of the left shoulder was 170 degrees, external rotation of 
the left shoulder was 45 degrees, and internal rotation was 
90 degrees.  There was no tenderness to palpitation of the 
left shoulder, but occasional crepitus clicks were noted.  
The examiner noted that the veteran grimaced with these 
clicks and the veteran reported that the click were painful.  
In a 90-degree abduction externally rotated position, there 
was mild anterior discomfort of the left shoulder and the 
veteran reported feeling as though the shoulder might 
dislocate; however, no subluxation or dislocation was 
elicited.  The impression included some limited range of 
motion of external rotation of the left shoulder and feelings 
of subluxation with activity.  Subsequently, the RO, in a 
March 2000 rating decision, recharacterized the veteran's 
left shoulder disability as post operative recurrent 
dislocations of the left shoulder and increased the 
evaluation to 20 percent under Diagnostic Code 5202.

The average normal range of motion of the shoulder is flexion 
from 0 to 180 degrees; abduction from 0 to 180 degrees; 
external rotation from 0 to 90 degrees; and internal rotation 
from 0 to 90 degrees.  When the arm is held at the shoulder 
level, the shoulder is in 90 degrees of either flexion or 
abduction.  38 C.F.R. § 4.71, Plate I (1999).  

The RO has evaluated the veteran's left shoulder (minor 
shoulder) disability under Diagnostic Code 5202, other 
impairment of the humerus.  Under Diagnostic Code 5202, a 20 
percent evaluation is warranted for recurrent dislocation of 
either the major or minor shoulder at the scapulohumeral 
joint with infrequent episodes and guarding of movement only 
at the shoulder level.  Recurrent dislocation of the minor 
shoulder at the scapulohumeral joint with frequent episodes 
and guarding of all arm movement also warrants a 20 percent 
evaluation.  A 40 percent evaluation is warranted for fibrous 
union of the humerus of the minor shoulder.  Nonunion of 
(false flail joint) the humerus of the minor shoulder 
warrants a 50 percent evaluation.  Loss of head of (flail 
shoulder) of the humerus of the minor shoulder warrants a 70 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5202 
(1999).

Under Diagnostic Code 5201, pertaining to the limitation of 
motion of the arm, a 20 percent evaluation is warranted for 
limitation of motion of the arm at shoulder level or 
limitation of motion of the minor arm midway between the side 
and the shoulder warrants a 20 percent evaluation.  A 30 
percent evaluation requires limitation of the minor arm to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (1999).  According to Diagnostic Code 5200, a 30 percent 
evaluation is warranted for intermediate ankylosis of the 
scapulohumeral articulation of the minor shoulder between 
favorable and unfavorable.  A 40 percent evaluation is 
warranted for unfavorable ankylosis of the scapulohumeral 
articulation of the minor shoulder with abduction limited to 
25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5200 (1999).

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The Board 
finds that although the veteran experienced recurrent 
dislocations of his left shoulder during service, he has only 
experienced one dislocation since separation from service in 
1992.  The Board finds that the veteran has not experienced 
recurrent dislocation as referred to under Diagnostic Code 
5202.  However, the veteran's service-connected left shoulder 
disability has been shown to be manifested by pain, painful 
limitation of motion of the left arm from 150 to 180 degrees, 
restricted movement, and occasional painful crepitus.  
Therefore, although the Board concurs with the 20 percent 
evaluation assigned by the RO, the Board finds that that the 
veteran's current left shoulder (minor) disability picture 
most closely approximates the criteria for a 20 percent 
evaluation under the 38 C.F.R. § 4.71a, Diagnostic Code 5201, 
limitation of motion of the left arm.  (However, the Board 
notes that this finding does not preclude a different 
assessment in the future should the veteran's left shoulder 
disorder become worse.) 

On further review, the Board finds that an evaluation in 
excess of 20 percent is not warranted.  No professional has 
established the further limitation of motion of the left arm.  
No evidence establishes the fibrous union of or nonunion of 
the humerus or favorable or unfavorable ankylosis of the 
scapulohumeral articulation that would warrant a higher 
evaluation.  The overall functional impairment due to pain, 
weakness, excess fatigability, more motion than normal or 
less motion than normal is no more than the functional 
equivalent of limitation of motion at the shoulder level.  
The examinations have not established more functional 
impairment and the veteran's statements on appeal do not 
establish a functional impairment that is more than that 
contemplated.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 10 percent for the veteran's 
left shoulder disorder.  38 C.F.R. § 4.71a, Diagnostic Codes 
5201, 5202 (1999).  As such, the benefit of the doubt 
doctrine is not for application and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

II.  Bilateral flat feet

Service medical records show no complaints, findings, or 
diagnoses of a foot disorder to include flat feet (pes 
planus) at entrance or during service.  At his September 1992 
separation examination, the examiner noted that the veteran 
reported increased pain in the feet when walking and 
standing, but decreased pain at rest.  Mild bilateral pes 
planus was diagnosed.

At a June 1995 VA examination, the veteran complained of pain 
in both feet with aching especially on running or walking 
long distances.  The pain was noted on the medial and lateral 
aspects as well as on the back of the feet.  On evaluation, 
the examiner noted that there was bilateral pes planus.  The 
veteran could raise himself on his toes with support, but 
there was discomfort in the arches of the foot.  Range of 
motion of the ankles revealed dorsiflexion to 10 degrees 
bilaterally, plantar flexion to 30 degrees bilaterally, and 
partial restricted inversion and eversion on both sides.  X-
rays of the feet were normal.  The diagnoses included 
bilateral pes planus with diminished plantar flexion and 
restricted internal and external rotation and eversion and 
inversion.  In a September 1995 rating decision, the RO 
granted service connection for bilateral pes planus and 
assigned a noncompensable evaluation.

During an August 1997 VA examination, the veteran complained 
that his feet hurt all the time.  On evaluation, the examiner 
stated that the veteran did not have pes planus.  The veteran 
had a normal gait and could easily walk on his heels and 
toes.  There was a normal longitudinal arch medially and 
laterally and normal alignment of the forefeet and hindfoot 
areas.  Range of motion revealed bilateral dorsiflexion of 15 
degrees, bilateral plantar flexion of 55 degrees, bilateral 
inversion of 40 degrees, and bilateral eversion of 50 
degrees.  The impression was no evidence of bilateral pes 
planus.

At a September 1999 VA examination, the veteran complained of 
pain in his feet on prolonged standing.  He reported that he 
experienced pain in the arch of his right foot and in the 
heel of left foot, but that the right foot was more 
uncomfortable.  On evaluation, the examiner stated that the 
veteran did have pes planus, moderate on the right and mild 
on the left.  There was increased lateral or valgus 
angulation of the Achilles tendon on the right and mild right 
Achilles tendon tightness with his knee extended.  
Dorsiflexion of the right ankle was 10 degrees and 
dorsiflexion of the left ankle with the left knee extended 
was 15 degrees.  There was tenderness in the right arch.  
There were no areas of tenderness in the arch or heel of the 
left foot.  The examiner noted that previous x-rays of the 
right foot revealed a dorsal tarsal neck arthritic spur and 
some mild sighs of decreased articular cartilage space at the 
tail in the talonavicular joint as well as arthritic spurs at 
the calcaneal cuboid joint.  The impression included pes 
planus, moderate on the right, mild on the left and 
degenerative arthritic changes in the right foot.  
Subsequently, the RO, in a March 2000 rating decision, 
increased the evaluation for the veteran's bilateral flat 
feet to 10 percent.  

Under Diagnostic Code 5276, moderate bilateral flatfoot 
manifested by weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet warrants a 10 percent 
evaluation.  A 30 percent evaluation is warranted for severe 
bilateral flatfoot manifested by objective evidence of marked 
deformity, pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities.  A 50 percent evaluation is warranted for 
pronounced bilateral pes planus manifested by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 
(1999).

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  A 
recent VA examination disclosed that the veteran complained 
of pain in both feet, more so in the right arch but also in 
the left heel.  The examiner found moderate pes planus on the 
right and mild pes planus on the left.  There was increased 
lateral or valgus angulation of the Achilles tendon on the 
right and mild right Achilles tendon tightness with his knee 
extended and decreased dorsiflexion bilaterally.  The veteran 
did not complain of swelling on use and there was no 
objective evidence of marked deformity, accentuated pain on 
manipulation or use, or characteristic callosities.  The 
examiner did not find more motion than normal, excess 
fatigability, weakness or other functional impairments. 

For the reasons stated above, the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for bilateral flat feet (pes planus).  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (1999).  As such, the 
benefit of the doubt doctrine is not for application and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).    

III.  Histoplasmosis

The veteran's service medical records reflect no complaints 
respiratory problems during service, although chest x-rays 
revealed calcified nodes.  Differential diagnoses included 
sarcoidosis versus histoplasmosis.  

During VA examination conducted in June 1995, the veteran 
denied cough, hemoptysis, expectoration, or shortness of 
breath.  He reported that he was told he had lymph nodes in 
the chest during service.  On evaluation, the chest was clear 
on auscultation and palpation, and there was no wheezing, no 
rales, and no rhonchi. X-ray studies of the chest revealed 
old granulomatous changes in the lungs and lymph nodes with 
no acute disease identified.  The diagnoses included lung 
problem, discovered only by x-ray, no symptoms, no shortness 
of breath, probably histoplasmosis.  In a September 1995 
rating decision, service connection for histoplasmosis was 
granted, and a noncompensable evaluation was assigned under 
Diagnostic Code 6806.

A June 1995 VA medical record shows that the veteran 
complained of chest pain. He denied dyspnea but audible 
wheezing was noted.  The impression included asthmatic 
bronchitis, quiescent (probable) pulmonary histoplasmosis, 
and chest pain of unknown etiology, resolved.  A February 
1996 VA medical record indicates that the veteran was seen 
complaining of recurring pleuritic chest pain, worse on deep 
inspiration.  On evaluation, lungs were clear.  The chest was 
tender on the left at the costochondral junction.  The 
diagnosis was costochondritis.

At an August 1997 VA examination, the examiner reported that 
the veteran gave a history of fibrosis and lymph nodes 
discovered on chest x-ray during service and that evaluation 
was histoplasmosis as the veteran was from Mississippi 
originally.  The examiner noted that the veteran reported 
smoking one pack of cigarettes per day since 1987.  The 
veteran reported that he occasionally has pleuritic chest 
pain but was able to be physically active by playing 
basketball without dyspnea.  He denied significant cough and 
hemoptysis.  On evaluation, the lung fields were totally 
clear throughout without wheezes, rhonchi or congestion and 
no dullness to percussion.  The examiner remarked that the 
clinical examination was entirely within normal limits.  
Pulmonary function tests showed FEV1 of 88 percent and 
revealed minimal obstructive lung defect with decreased DLCO 
and increased carbon monoxide.  The chest x-ray revealed 
extensive calcified or mediastinal and hilar lymph nodes 
indicating old granulomatous disease.  The assessment was 
remote history of histoplasmosis.   

At a September 1999 VA examination, the veteran denied 
symptoms of fever, cough, and nocturnal sweats.  The examiner 
noted that the veteran reported that he still smoked.  He did 
not have hemoptysis or wheezing, but experienced occasional 
minimal dyspnea on exertion when very active.  He complained 
of occasional chest discomfort with mild shortness of breath, 
which are relieved by slowing down.  The examiner noted that 
a 1997 pulmonary function test revealed slight small airway 
obstruction that was totally reversed with bronchodilator and 
that this was compatible with someone with a smoking history.  
On evaluation, lung fields were totally clear.  There were no 
problems with shortness of breath or weakness, and no 
peripheral edema.  The assessment included remote history of 
probable histoplasmosis, asymptomatic and reversible small 
airway obstruction, probably secondary to cigarette use.  
Pulmonary function tests, performed in September 1999, show 
FEV1 of 84 percent.  The assessment was mild reduction of 
airflow rated indicating airflow obstruction which responded 
to bronchodilators.  In a September 1999 VA examination 
addendum, the VA examiner noted that pulmonary function test 
showed reversible small airway disease and no restrictive 
disease.  

At the time of the September 1995 rating decision, the 
veteran's histoplasmosis was evaluated under 38 C.F.R. § 
4.97, Diagnostic Codes 6806 (1995).  Diagnostic Codes 6803 to 
6808, when active, were rated 70 to 100 percent; when 
inactive, rated on residuals of appropriate analogy.  In the 
instant case, the objectively confirmed residuals consist of 
x-ray evidence of extensive calcified or mediastinal and 
hilar lymph nodes indicating old granulomatous disease.  In 
attempting to rate by analogy, the Board considered 
Diagnostic Code 6602, which provided the criteria for 
evaluating bronchial asthma.  Under Diagnostic Code 6602, a 
10 percent rating was for application for bronchial asthma 
where mild, defined as including paroxysms of asthmatic type 
breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks.  A 30 percent rating was warranted where 
bronchial asthma was moderate, defined as including asthmatic 
attacks rather frequent (separated by only 10-14 day 
intervals) with moderate dyspnea on exertion between attacks. 
38 C.F.R. § 4.97, Diagnostic Code 6602 (1995).  Under 
Diagnostic Code 6810, which provided the criteria for 
evaluating serofibrinous pleurisy, stated that chronic 
pleurisy, fibrous, following lobar pneumonia and other acute 
diseases of the lungs or pleural cavity, without empyema, 
were considered nondisabling, and a compensable (10 percent 
evaluation) was warranted only with pain in the chest, 
obliteration of the costophrenic angles, or tenting of the 
diaphragm.  38 C.F.R. § 4.97, Diagnostic Code 6810 (1995). 

Effective October 7, 1996, the schedular criteria for 
evaluating the respiratory system was revised.  See 61 Fed. 
Reg. 46,720 (1996).  At that time, Diagnostic Code 6806 was 
eliminated from the revised criteria, which provide for 
evaluation of mycotic lung diseases, including histoplasmosis 
(Diagnostic Code 6834), under the General Rating Formula for 
Mycotic Disease.  Under the revised criteria, a 
noncompensable evaluation is warranted for healed and 
inactive mycotic lesions, asymptomatic; a 30 percent 
evaluation is warranted when there is chronic pulmonary 
mycosis with minimal symptoms such as occasional minor 
hemoptysis or productive cough.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6834 (1999).

The Board notes that the Court has held that when a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, in VAOPGCPREC 3-2000 (2000), the VA General 
Counsel stated that when there is a change in criteria, if it 
determined by the Board that the amended regulation is more 
favorable, the new criteria may not be applied prior to the 
effective date of the change in the regulation.  Here, as the 
veteran's histoplasmosis is asymptomatic, the Board finds 
that the veteran's histoplasmosis would be evaluated as 
noncompensable under both the old and the revised versions.  
Thus, neither version is more favorable. 

The Board notes that there is no medical evidence relating 
any current lung symptomatology to service-connected 
histoplasmosis.  The Board notes that recent VA examinations 
have diagnosed remote history of histoplasmosis, 
asymptomatic.  Moreover, while recent pulmonary function 
tests have revealed mild obstructive airway disease, the 
examiner, at the September 1999 examination specifically 
noted the veteran's reversible small airway obstruction was 
probably secondary to cigarette smoking. The Board notes that 
the veteran has not sought nor been awarded service 
connection for obstructive airway disease.

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno, 6 Vet. App. at 470.  However, in the instant 
case, the veteran has not reported symptoms attributable to 
his service-connected histoplasmosis.  In the absence of 
medical evidence attributing any objective pulmonary or lung 
finding or attributing any subjective complaint to the 
veteran's service-connected lung disorder, the preponderance 
of the evidence is against the claim for a compensable 
evaluation for histoplasmosis. 38 U.S.C.A. § 5107(b).  As 
such, the benefit of the doubt doctrine is not for 
application and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    




	(CONTINUED ON NEXT PAGE)




ORDER

An evaluation in excess of 20 percent for postoperative 
recurrent dislocations of the left shoulder is denied.  An 
evaluation in excess of 10 percent for bilateral flatfeet is 
denied.  A compensable evaluation for histoplasmosis of the 
lung is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 
- 16 -


- 1 -


